DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

An “estimation unit configured to estimate”, a “derivation unit configured to derive” and a “notification unit configured to notify” present in claims 1 and 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program which can be considered a signal per se and thus not one of the four categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0247268 by Aoyama in view of US 2021/0232862 by Inoshita in further view of US 2016/0046199 by Butler et al. (Butler hereinafter).

Regarding claim 1, Aoyama discloses a diagnostic device for diagnosing a secondary battery provided in an electric vehicle [see at least abstract; paragraph 0011], the diagnostic device comprising: an estimation unit configured to estimate a degradation state of the secondary battery [see at least Figure 1, (10); paragraph 0013]; a derivation unit configured to derive 
Aoyama fails to disclose index values and a notification when accuracy of an estimated value estimated by the estimation unit is determined to be low based on the index value, a cause of a decrease in the accuracy of the estimated value.  However, Inoshita discloses notifying (displaying) accuracy of an estimated value estimated by the estimation unit is determined to be low based on the index value, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user of inaccurate battery data to better inform the user so as to not rely on battery data for travel estimation, thus preventing the vehicle from being unable to make a trip.
Aoyama in view of Inoshita fails to teach inaccuracy causes being displayed.  However, Butler discloses notifying the user issues with a battery associated with a vehicle [see at least paragraph 0059].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user of the issues with the battery so as to be able to replace/inspect the battery in order to maintain the vehicle in good working order.

Regarding claim 2, Aoyama discloses a diagnostic system for diagnosing a secondary battery provided in an electric vehicle [see at least abstract; paragraph 0011] 1, (10); Figure 2, (S8); paragraph 0029; the reliability is considered an equivalent to validity]; and a notification unit configured to notify [see at least Figure 1, (60); paragraph 0020].
Aoyama fails to disclose a server, wireless communication and notification when accuracy of an estimated value estimated by the estimation unit is determined to be low, the electric vehicle of a cause of a decrease in the accuracy of the estimated value.  However, Inoshita discloses a server [see at least paragraph 0178], wireless communication [see at least paragraph 0048] and notifying (displaying) accuracy of an estimated value estimated by the estimation unit is determined to be low based on the index value, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to be able to notify the user wirelessly through a server, so as to be able to alert the user to vehicle information away from the vehicle, thus allowing for informed decisions as the state of the vehicle and to notify the user of inaccurate battery data to better inform the user so as to not rely on battery data for travel estimation, thus preventing the vehicle from being unable to make a trip.
Aoyama in view of Inoshita fails to teach inaccuracy causes being displayed.  However, Butler discloses notifying the user issues with a battery associated with a vehicle [see at least paragraph 0059].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user of the issues with the battery so as to be able to replace/inspect the battery in order to maintain the vehicle in good working order.

Regarding claim 4, Aoyama discloses a diagnostic method for diagnosing a secondary battery provided in an electric vehicle [see at least abstract; paragraph 0011], the diagnostic method comprising: estimating a degradation state of the secondary battery [see at least Figure 1, (10); paragraph 0013]; deriving 
Aoyama fails to disclose notifying when accuracy of the estimation of the degradation state is determined to be low based on the index value, a cause of a decrease in the accuracy of the estimation.  However, Inoshita discloses when accuracy of the estimation of the degradation state is determined to be low based on the index value, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user of inaccurate battery data to better inform the user so as to not rely on battery data for travel estimation, thus preventing the vehicle from being unable to make a trip.
Aoyama in view of Inoshita fails to teach inaccuracy causes being displayed.  However, Butler discloses notifying the user issues with a battery associated with a vehicle [see at least paragraph 0059].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user of the issues with the battery so as to be able to replace/inspect the battery in order to maintain the vehicle in good working order.

Regarding claim 5, Aoyama discloses a diagnostic program for diagnosing a secondary battery provided in an electric vehicle [see at least abstract; paragraph 0011] by executing a predetermined processing procedure by execution of an arithmetic processing circuit, the processing procedure comprising: an estimation step of estimating a degradation state of the secondary battery [see at least Figure 1, (10); paragraph 0013]; a derivation step of 
Aoyama fails to disclose when accuracy of an estimated value estimated by the estimation step is determined to be low based on the index value, a cause of a decrease in the accuracy of the estimated value.  However, Inoshita discloses when accuracy of the estimation of the degradation state is determined to be low based on the index value, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user of inaccurate battery data to better inform the user so as to not rely on battery data for travel estimation, thus preventing the vehicle from being unable to make a trip.
Aoyama in view of Inoshita fails to teach inaccuracy causes being displayed.  However, Butler discloses notifying the user issues with a battery associated with a vehicle [see at least paragraph 0059].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user of the issues with the battery so as to be able to replace/inspect the battery in order to maintain the vehicle in good working order.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0247268 by Aoyama in view of US 2021/0232862 by Inoshita in further view of US 2016/0046199 by Butler et al. (Butler hereinafter) in further view of US 7,200,632 by Greschler et al. (Greschler hereinafter).

Regarding claim 3, Aoyama in view of Inoshita in further view of Butler teaches the diagnostic system according to claim 2.
Aoyama in view of Inoshita in further view of Butler fails to teach wherein, when an abnormality occurs in the data communication with the server, the electric vehicle notifies a driver of the occurrence of the abnormality.  However, Greschler discloses alerting a user when a server is unavailable [see at least column 9, lines 7-12].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user that there is an abnormality with the server, so as to alert the user that there is no longer communication with the vehicle, thus preventing expected further notification of the vehicle system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura (US 2020/0160017) discloses a battery degradation authentication system with server and accuracy of battery values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836